Citation Nr: 1114992	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  10 12-210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for chronic intestinal amebiasis.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for renal necrosis, to include as secondary to service-connected chronic intestinal amebiasis.

4.  Entitlement to service connection for urosepsis, to include as secondary to service-connected chronic intestinal amebiasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The veteran's active military service extended from October 1942 to November 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied an increased disability rating for the Veteran's service-connected intestinal amebiasis.  That rating decision also denied service connection for the disabilities claimed above.  

The case was previously before the Board in August 2010, when it was remanded for examination of the veteran and medical opinions.  The requested development has been completed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence does not show an active diagnosis of amebiasis for over half a century; amebiasis has been resolved and static since it was successfully treated in service.  

2.  The evidence does not show that the Veteran has, as a result of service-connected amebiasis, lower abdominal cramps, nausea, gaseous distention, and chronic constipation interrupted by diarrhea.  The evidence does not show that he has symptoms akin to moderate ulcerative colitis with infrequent exacerbations.

3.  Evidence shows treatment for various urinary symptoms and disorders including at various times:  recurrent urinary tract infection, urosepsis, and hematuria.  

4.  There is no evidence linking any current urinary disorder, including renal necrosis and/or urosepsis, to active service or any service-connected disability.

5.  Evidence shows treatment for various gastrointestinal symptoms and disorders including at various times, bloating, and diarrhea.  

6.  There is no evidence linking any current gastrointestinal disorder, including GERD, to active service or any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for amebiasis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010; 38 C.F.R. §§ 3.321, 4.1-4.7, 4.114, Diagnostic Codes 7321 and 7323 (2010).

2.  The criteria for service connection for GERD are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

3.  The criteria for service connection for renal necrosis are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

4.  The criteria for service connection for urosepsis are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice in a letter dated November 2008.  This notice substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence, and the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has obtained service treatment records, VA treatment records, and VA examinations of the appellant.  VA has also assisted the appellant in obtaining evidence, and afforded him the opportunity to present written statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision at this time.

II.  Increased Rating for Amebiasis

The Veteran claims that he warrants an increased disability rating for his service-connected amebiasis.  

Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record, and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The service treatment records reveal that the Veteran was hospitalized for gastrointestinal symptoms during service and that he was ultimately diagnosed with amebiasis, a parasitic infection of the gastrointestinal tract.  Service connection has been established for amebiasis at a noncompensable (0%) disability rating effective since 1946.  

VA hospital records dated April 1977 reveal that the Veteran was treated for complaints of epigastric distress and "stomach trouble."  He reported a history of an ulcer.  Ultimately the diagnosis was possible moniliasis espophagus.  

In March 2002, a VA examination of the Veteran was conducted.  The Veteran reported his history of amebiasis during service.  He also reported occasional abdominal cramping and diarrhea.  He denied a history of nausea, vomiting, or blood in the stools.  The diagnosis was "history of intestinal amebiosis, resolved."  

In August 2008, the Veteran filed his present claim for an increased disability rating.  In August 2008, a VA Compensation and Pension examination of the Veteran was conducted.  The examiner noted a history of amebic dysentery during service in World War 2 that was "treated at that time with resolution.  No evidence of any recurrence."  The Veteran had complaints of abdominal bloating ant that his bowel habits alternated between constipation and diarrhea at times.  The diagnosis was "remote amebiasis, resolved, none currently found, no residuals."  

In October 2010, the most recent VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported a history of bloating and excess gas for decades.  The examiner did review the Veteran's medical history and noted that there was no active diagnosis of amebiasis for decades.  Laboratory testing was conducted and was "negative for evidence of amebiasis."  The examiner indicated that there was "no objective evidence that he had amebiasis or has had it for half of the century."

Amebiasis is rated under Diagnostic Code 7321.  A noncompensable rating is warranted when amebiasis is asymptomatic.  A 10 percent rating is warranted for mild gastrointestinal disturbances, lower abdominal cramps, nausea, gaseous distention, and chronic constipation interrupted by diarrhea.  38 C.F.R. § 4.114, Diagnostic Code 7321.  A note provides that amebiasis with or without liver abscess is parallel in symptomatology with ulcerative colitis and should be rated on the scale provided for the latter.  Id. 

Diagnostic Code 7323 provides criteria for rating ulcerative colitis.  Pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscesses, is rated as 100 percent disabling.  Severe ulcerative colitis manifested by numerous attacks a year and malnutrition, with health only fair during remissions, is rated as 60 percent disabling.  Moderately severe ulcerative colitis, with frequent exacerbations, is rated as 30 percent disabling, while moderate ulcerative colitis, with infrequent exacerbations, is rated as 10 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7323.

The evidence reveals that the Veteran was treated for amebiasis during service, and that it resolved without any residual disability, and that it has been asymptomatic for over half a century.  There is some evidence that the Veteran has had occasional lower digestive tract symptoms such as occasional cramping and diarrhea in the over half a century since he has separated from service.  However, none of those symptoms have been related to his service-connected amebiasis.  Rather, objective laboratory testing is negative for evidence of amebiasis.  Simply put there are no gastrointestinal symptoms which are shown to be residuals of the amebiasis during service.  

The preponderance of the evidence is against the claim for a compensable disability rating for chronic intestinal amebiasis; there is no doubt to be resolved, and an increased disability rating is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Cardiovascular-renal disease may be presumed to have been incurred during active military service if it becomes manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2002).  Any additional impairment of earning capacity resulting from a service- connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a letter dated August 2008, the Veteran submitted his current claim for service connection for a number of disabilities.  He specifically indicated cholera and the residuals of cholera along with yellow fever and the residuals of yellow fever as some of the disabilities he was claiming service connection for.  Cholera is a bacterial infection of the gastrointestinal tract with resulting symptoms.  The service treatment records reveal that the Veteran was hospitalized for gastrointestinal symptoms during service and that he was ultimately diagnosed with amebiasis, a parasitic infection of the gastrointestinal tract.  There is no evidence that the Veteran had cholera during service, and service connection has been established for amebiasis at a noncompensable (0%) disability rating effective since 1946.  The RO has recharacterized these claims as relating to the service-connected amebiasis rather than cholera.  

The Veteran served on active duty in the Army Air Corps during World War II.  He served as a military policeman from October 1942 to November 1945.  He had service in the Asian-Pacific Theater.  Service treatment records reveal that he was hospitalized for complaints of epigastria and stomach pain beginning in November 1944.  This was after he had overseas service in the Southwest Pacific area for approximately 10 months.  Service treatment records reveal he was hospitalized for 6 months.  No genitourinary symptoms were noted.  A May 1945 service hospital record indicated a diagnosis of chronic moderate spastic colitis probably secondary to amoebic infection.  

In November 1945, separation examination of the Veteran was conducted.  The examination report indicated a history of hospitalization for "stomach trouble diagnosed as ulcers of the stomach."  However, no current symptoms or disability of the stomach was indicated as being present at the time of examination.  Urinalysis was negative for any abnormality and the Veteran's genitourinary system was evaluated as being "normal." His blood pressure was 128/70 and his cardiovascular system was also evaluated as being normal.  

An April 1977 VA hospital record reveals that the Veteran had complaints of epigastric distress and "possible gastritis" was suspected.  However, after a course of inpatient treatment the diagnosis was changed to "possible moniliasis esophagus," which is essentially a yeast infection of the esophagus.  Subsequent VA treatment records indicate reported symptoms of abdominal bloating and diarrhea.  There are notations of a history of ulcers, which appear to be solely based upon the reports of the Veteran without objective medical evidence confirming any such diagnoses.  

A series of VA outpatient treatment records dated in 2000 and 2001 reveal that the Veteran was treated for recurrent urinary tract infections.  Symptoms included hematuria, blood in the urine.  A February 2000 treatment record specifically noted a history of urosepsis.  An October 2003 VA outpatient revealed that urinary symptoms had resolved at that time.  More recently, VA treatment records dating from 2006 to the present reveal complaints of urinary symptoms consistent with obstructed voiding due to an enlarged prostate.  

In October 2010, the most recent VA examination of the Veteran was conducted.  The examiner reviewed the Veteran's medical history including service treatment records and post-service VA treatment records.  The examining physician's medical opinion was that current gastrointestinal tract symptoms were unrelated to service or the service-connected amebiasis which was resolved and that the Veteran's post-service urinary tract symptoms were age related.   

The preponderance of the evidence is against the claims for service connection for GERD, renal necrosis, and urosepsis, there is simply no evidence linking any of these disorders to military service or a service-connected disability.  There is no doubt to be resolved; and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable disability rating for chronic intestinal amebiasis is denied.

Service connection for GERD is denied.

Service connection for renal necrosis, to include as secondary to service-connected chronic intestinal amebiasis, is denied.

Service connection for urosepsis, to include as secondary to service-connected chronic intestinal amebiasis, is denied.







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


